Mellott,
concurring: While I concur in the holding of the majority that the amounts received from the commonwealth during the taxable years can not be characterized as loans,.. I am of the opinion that the discussion of the “leased road” theory, upon which the Commissioner relied in making his determination, is inadequate. His contention, with which I find myself in agreement, is that the various acts of the legislature created two separate and distinct entities— Boston Elevated Railway Co. (lessor) and Boston Elevated Railway Co. Public Trustees (lessee). If that be so then the amounts paid for the use of the property, albeit paid in the form of dividends to petitioner’s stockholders, constituted income to petitioner.